JNL SERIES TRUST JNL INVESTORS SERIES TRUST JNL VARIABLE FUND LLC 1 Corporate Way Lansing, Michigan 48951 (517) 381-5500 July 31, 2012 VIA EDGAR Securities and Exchange Commission 450 Fifth Street, NW Judiciary Plaza Washington, DC20549 Re: JNL Series Trust; File Nos. 33-87244 and 811-8894 JNL Investors Series Trust; File Nos. 333-43300 and 811-10041 JNL Variable Fund LLC; File Nos. 333-68105 and 811-09121 (ALL OF THE ABOVE HEREINAFTER REFERRED TO AS THE “ASSUREDS”) Dear Sir/Madam: On behalf of the Assureds, enclosed herewith for electronic filing pursuant to Rule 17g-1 of the Investment Company Act of 1940, as amended, please find Exhibits 99-1 through 99-4, which collectively meet the requirements of romanettes (a) - (e) of Rule 17g-1, as outlined herein below: (a) A copy of the Declarations Financial Institution Investment Company Asset Protection Bond (“Fidelity Bond”) insuring the above referenced Assureds, in the amount of $7.5 million, effective June 24, 2012, issued by Chubb Group of Insurance Companies is attached under EXHIBIT 99-1; (b) A copy of the Secretary Certificate reflecting the approval of the resolutions of a majority of Trustees/Managers of the consolidated Board of the Assureds who are not “interested persons” of the Trusts/Fund, approving the amount, type, form and coverage of the Bond is attached under EXHIBIT 99-2; (c) A statement showing the amount of a single insured bond, which each Assured would have been required to provide and maintain had each Assured not been named as a joint insured under the Bond (attached as EXHIBIT 99-3); (d) Premiums for the Bond have been appropriately paid from June 24, 2012 through the period ending June 24, 2013; and (e) A copy of the executed joint Fidelity Bond Agreement between the joint Assureds in accordance with Rule 17g-1 (f) is attached under EXHIBIT 99-4. If there are any questions regarding this filing, please contact the undersigned, at (517) 367-4336. Sincerely yours, /s/ Susan S. Rhee Susan S. Rhee Enclosures
